Citation Nr: 1003551	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder and post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1985, 
from November 1990 to June 1991, from July 1996 to April 
1997, from March 2003 to April 2004 and from June 2004 to 
September 2004.  The record also indicates a possible 
unverified period of active duty in 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the St. 
Petersburg, Florida Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a RO hearing before a Decision 
Review Officer in September 2008.  The Veteran also testified 
at a Travel Board hearing before the undersigned Veterans' 
Law Judge in November 2009.  A transcript of these hearings 
has been associated with the claims file.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the objective 
evidence of record demonstrates that anxiety disorder is 
related to the Veteran's active service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
the criteria for the establishment of service connection for 
anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
Appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony throughout the duration of this 
appeal, the Veteran has maintained that her current 
psychiatric disability manifested due to stressful events and 
hostile environments during her active service, including 
service in Iraq and Afghanistan during several periods of 
active duty.  In a November 2009 Travel Board hearing, the 
Veteran testified that she was exposed to hostile fire during 
her active duty from November 1990 to June 1991.  She also 
testified that, in November 2004, she was treated for stress 
while in service and was diagnosed with adult situational 
disturbance versus PTSD.  

The Board notes that that several attempts were made to 
retrieve service treatment records, all of which returned 
negative responses.  In November 2006, the RO made a formal 
finding that service treatment records were unavailable for 
review and further efforts to obtain them would be futile 
after receiving negative responses from the National 
Personnel Records Center (NPRC) and the Veteran's Reserve 
Unit.  Some copies of the Veteran's service treatment records 
however, have been associated with the claims file.  

Copies of service treatment records reflect that the Veteran 
reported some loss of interest or pleasure in doing things in 
an August 2004 post-deployment health assessment.  In 
November 2004, the Veteran complained of being under 
tremendous stress.  She also reported that she had recently 
come back from Iraq and had not been doing well with 
situations at work.  The Veteran also reported not having 
undergone a stress debrief upon her return from Iraq.  At 
this time, she was diagnosed with adult situational 
disturbance versus PTSD and was recommended for leave.  In a 
temporary profile for her diagnosed adult situational 
disturbance versus PTSD, the Veteran was recommended to take 
leave for four to six weeks, to avoid stressful situations 
and confrontations as much as possible and to consider stress 
management.

VA outpatient treatment reports from July 2007 to April 2008 
reflect that the Veteran was diagnosed with anxiety disorder 
and rule out PTSD in December 2007.  She subsequently sought 
treatment at the VA for a psychiatric disability.  

Service treatment records also reflect that, in a July 2008 
Report of Medical History, the Veteran provided a history of 
insomnia with difficulty initiating sleep and staying asleep.  

After a careful review of the record, and resolving all doubt 
in favor of the Veteran, the Board has determined, based upon 
the medical and satisfactory lay evidence set forth above, 
that the Veteran's current anxiety disorder, was incurred 
during her active service.  Service treatment records reflect 
that the Veteran reported some loss of interest or pleasure 
in doing things in an August 2004 post-deployment health 
assessment.  In addition, service treatment records note that 
the Veteran was treated for complaints of stress from her 
tour of duty in Iraq in November 2004, only a few months 
after her separation from active duty in September 2004.  At 
this time, she was also diagnosed with adult situational 
disturbance versus PTSD, for which she was provided a 
temporary profile recommending her to take leave, avoid 
stressful situations and confrontations and consider stress 
management.  VA medical records following the Veteran's 
separation from active service reflect that she was treated 
for and diagnosed with anxiety disorder in December 2007 and 
subsequently sought psychiatric treatment at VA.  Finally, 
the Veteran reported history of insomnia with difficulty 
initiating sleep and staying asleep in a July 2008 service 
treatment report.  

On balance, there is evidence of some reported loss of 
interest or pleasure in doing things during active service, 
findings of a psychiatric disability approximately two months 
after the Veteran's separation from active duty, a continuity 
of treatment for psychiatric symptoms following the Veteran's 
active service and a current diagnosis of anxiety disorder.  

Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for anxiety disorder is warranted.  38 
C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for anxiety disorder is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


